


115 HR 5646 IH: Protecting against Opioid Prescription-abuse during Prenatal Year Study Act
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5646
IN THE HOUSE OF REPRESENTATIVES

April 27, 2018
Mr. Curtis (for himself, Mr. Bishop of Utah, Mr. Stewart, Mr. Diaz-Balart, and Mrs. Love) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Secretary of Health and Human Services to submit to Congress a report on opioids prescribing practices for pregnant women.

 
1.Short titleThis Act may be cited as the Protecting against Opioid Prescription-abuse during Prenatal Year Study Act or the POPPY Study Act. 2.Report on opioids prescribing practices for pregnant women (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services, in coordination with the Centers for Disease Control and Prevention, the National Institutes of Health, and the Substance Abuse and Mental Health Services Administration shall develop and submit to the Congress a report— 
(1)on opioids prescribing practices for pregnant women and recommendations for such practices; (2)that provides recommendations for identifying and reducing opioids misuse during pregnancy;  
(3)on prescription opioid misuse during pregnancy in urban and rural areas; (4)on prescription opioid use during pregnancy for the purpose of medication-assisted treatment in urban and rural areas; 
(5)evaluating current utilization of non-opiate pain management practices in place of prescription opioids during pregnancy; (6)providing guidelines encouraging the use of non-opioid pain management practices during pregnancy when safe and effective; and 
(7)that provides recommendations for increasing public awareness and education of opioid use disorder in pregnancy, including available treatment resources in urban and rural areas. (b)No additional fundsNo additional funds are authorized to be appropriated for purposes of carrying out subsection (a). 

